DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, FIGs. 1-5, and claims 1-2, 6-17, and 20 in the reply filed on 12/17/2021 is acknowledged. The traversal is on the ground(s) that there would be no undue burden on the Examiner to consider all claims in the single application. This is not found persuasive because the non-elected claims, which are directed to the non-elected species, require further search and consideration, which is a serious burden on the Examiner. Claims 3-5, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claims 2 and 20 do not read on the elected Species. Accordingly, claims 2 and 20 are further withdrawn. In this Office Action, claims 1, and 6-17 are fully considered and examined, and claims 2-5, and 18-20 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/06/2019. These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (U.S. PG. Pub. No. 2017/0345555 A1).
With respect to claim 1, Jang et al., hereinafter referred to as “Jang,” teaches a magnetic conductive substrate 510 (e.g. FIGs. 7-8), for wireless charging or wireless communication, wherein the magnetic conductive substrate comprises: 
a first magnetic conductive layer 22 or 24, having a first magnetic permeability; and 
a second magnetic conductive layer (the other of layer 22 or 24), having a second magnetic permeability, 
wherein the first magnetic permeability is different from the second magnetic permeability (paras. [0075], and [0082]-[0083]).
With respect to claim 10, Jang teaches a coil assembly 500 (FIGs. 7-8), comprising: 
a magnetic conductive substrate 510, for wireless charging or wireless communication, and the magnetic conductive substrate comprising: 
a first magnetic conductive layer 22 or 24, having a first magnetic permeability; and 

a coil 120, disposed on the first magnetic conductive layer, wherein the first magnetic permeability is different from the second magnetic permeability (paras. [0069], [0075], and [0082]-[0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, as applied to claims 1 and 10 above, in view of Lampinen (U.S. PG. Pub. No. 2014/0177197 A1).
With respect to claims 6 and 11, Jang teaches the magnetic conductive substrate as claimed in claim 1 and the coil assembly of claim 10, respectively. Jang does not expressly 
Lampinen teaches a magnetic conductive substrate 106 (FIG. 4E), wherein the magnetic conductive substrate further comprises a third magnetic conductive layer 406, having a third magnetic permeability, wherein the second magnetic conductive layer 404 is disposed between the first magnetic conductive layer 402 and the third magnetic conductive layer 406, the first magnetic permeability is different from the second magnetic permeability, and the second magnetic permeability is different from the third magnetic permeability (paras. [0051]-[0052]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the three magnetic conductive layers having different permeabilities as taught by Lampinen to the magnetic conductive substrate of Jang to control saturation and reduce power leakage (para. [0052]).
With respect to claim 12, Jang in view of Lampinen teaches the coil assembly as claimed in claim 11, wherein the first magnetic permeability is greater than each of the second magnetic permeability and the third magnetic permeability (Jang, para. [0075], Lampinen, para. [0052]).
With respect to claim 13, Jang in view of Lampinen teaches the coil assembly as claimed in claim 11, wherein the third magnetic permeability is greater than each of the first magnetic permeability and the second magnetic permeability (Lampinen, para. [0048] and TABLE 2).
With respect to claim 14, Jang in view of Lampinen teaches the coil assembly as claimed in claim 11, wherein the second magnetic permeability is greater than each of the first 
With respect to claim 15, Jang in view of Lampinen teaches the coil assembly as claimed in claim 11, wherein the second magnetic permeability is smaller than each of the first magnetic permeability and the third magnetic permeability (Lampinen, para. [0048] and TABLE 2). This limitation will be met when material D is between any of materials A-C and E.
With respect to claim 16, Jang in view of Lampinen teaches the coil assembly as claimed in claim 11, wherein the magnetic conductive substrate is made of a nanocrystalline material or ferrite (Jang, paras. [0077] and or [0082]).
With respect to claim 17, Jang in view of Lampinen teaches the coil assembly as claimed in claim 11, wherein the magnetic conductive substrate further includes a plurality of adhesive layers, and the first, second and third magnetic conductive layers are connected to each other by the adhesive layers (Lampinen, para. [0071]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Lampinen, as applied to claim 6 above, and further in view of Watanabe et al. (U.S. PG. Pub. No. 2016/0055952 A1).
With respect to claim 7, Jang in view of Lampinen teaches the magnetic conductive substrate as claimed in claim 6. Jang in view of Lampinen does not expressly teach each of the first magnetic permeability, the second magnetic permeability, and the third magnetic permeability range from 200 to 1200.
Watanabe et al., hereinafter referred to as “Watanabe,” teaches a magnetic conductive substrate 1 (FIG. 2), wherein each of the first magnetic permeability (permeability of layer 10a), the second magnetic permeability (permeability of layer 10b), and the third magnetic permeability (permeability of layer 10c) range from 200 to 1200 (paras. [0042] and [0051]). It 
With respect to claim 8, Jang in view of Lampinen teaches the magnetic conductive substrate as claimed in claim 6. Jang in view of Lampinen does not expressly teach wherein each of the first magnetic permeability, the second magnetic permeability, and the third magnetic permeability range from 450 to 850.
Watanabe teaches a magnetic conductive substrate 1 (FIG. 2), wherein each of the first magnetic permeability, the second magnetic permeability, and the third magnetic permeability range from 450 to 850 (paras. [0042] and [0051]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the permeability range as taught by Watanabe to the magnetic conductive substrate of Jang in view of Lampinen to provide the required saturation magnetic flux density (para. [0052]).
With respect to claim 9, Jang in view of Lampinen teaches the magnetic conductive substrate as claimed in claim 6. Jang in view of Lampinen does not expressly teach thickness of the first magnetic conductive layer is less than 50 μm, thickness of the second magnetic conductive layer is less than 50 μm, and thickness of the third magnetic conductive layer is less than 50 μm.
Watanabe teaches a magnetic conductive substrate 1 (FIG. 2), thickness of the first magnetic conductive layer 10a is less than 50 μm, thickness of the second magnetic conductive layer 10b is less than 50 μm, and thickness of the third magnetic conductive layer 10c is less than 50 μm (para. [0056]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thicknesses as taught by Watanabe to the magnetic conductive substrate of Jang in view of Lampinen to provide the required saturation magnetic flux density (para. [0052]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837